 1   RALPH B. WEGIS, SBN 67966
     LAW OFFICES OF RALPH B. WEGIS
 2   1930 TRUXTUN AVENUE
 3   BAKERSFIELD, CALIFORNIA 93301
     TELEPHONE: (661) 635-2100
 4   FAX: (661) 635-2107
     rwegis@ralphwegis.com
 5
 6   Attorneys for Plaintiff,
     WESTON ANTHONY SMITH
 7
     MARGO A. RAISON, COUNTY COUNSEL
 8
     By: MARSHALL S. FONTES, DEPUTY (SBN 139567)
 9   Kern County Administrative Center
     1115 Truxtun Avenue, Fourth Floor
10   Bakersfield, CA 93301
     Telephone 661-868-3800
11
     Fax 661-868-3805
12
     Attorneys for Defendants, COUNTY OF KERN
13   and DONNY YOUNGBLOOD
14
15                                UNITED STATES DISTRICT COURT

16                               EASTERN DISTRICT OF CALIFORNIA

17   WESTON ANTHONY SMITH,            )
                                      )                CASE NO: 1:15-cv-01749-MCE-JLT
18                                    )
                 Plaintiff,           )                STIPULATION AND ORDER TO CONTINUE
19                                    )                DATE FOR INITIAL DISCLOSURE OF
     vs.                              )                EXPERT WITNESSES TO MAY 17, 2019
20                                    )                AND THE DATE FOR SUPPLEMENTAL
     COUNTY OF KERN, a public entity, )                EXPERT DISCLOSURE TO JUNE 6, 2019
21   DONNY YOUNGBLOOD, an individual )                 DUE TO ATTORNEY DEATH;
                                      )                DECLARATION OF RALPH B. WEGIS IN
22                                    )                SUPPORT THEREOF
                 Defendants.          )
23                                    )
                                      )
24
             Plaintiff, Weston Anthony Smith, and Defendants, County of Kern and Donny
25
     Youngblood, have met and conferred through their respective attorneys of record, and
26
     hereby make this joint stipulated request of the Court that the current case schedule be
27
     amended to continue the date for the initial disclosure of expert witnesses to May 17,
28
     2019, from the presently scheduled date of May 3, 2019, and the disclosure of

     ______________________________________________________________________________________ ________________
     Stipulation and Order to Continue Date For Initial Disclosure Of Expert Witnesses To May 17, 2019, etc.
                                                                1
 1   supplemental expert witnesses to June 6, 2019, from the presently scheduled date of
 2   May 23, 2019, as set forth below. ALL OTHER SCHEDULED DATES WOULD
 3   REMAIN INTACT AND UNCHANGED.
 4           WHEREAS: This request for a continuance is based upon an unexpected crisis
 5   involving the death of Plaintiff’s counsel Barry E. Rosenberg on April 23, 2019. Mr.
 6   Rosenberg had been ill, but his final, fatal illness was unexpected. Up until his final
 7   hospitalization, Mr. Rosenberg had been the primary attorney for the Plaintiff
 8   responsible for interacting with Plaintiff’s expert witnesses; and
 9           WHEREAS: Mr. Rosenberg’s death required Mellissia Henson, the paralegal for
10   Plaintiff’s attorneys, to travel to Florida to handle the final details of his passing.
11   Because Mr. Rosenberg died unexpectedly, his papers and files were not organized as
12   they would have been had he had time to plan for passing them on. Ms. Henson had to
13   locate those files relating to expert work on this case, and in some cases could not
14   determine where Mr. Rosenberg had maintained those files; and
15           WHEREAS: Under these extraordinary circumstances, counsel have met and
16   conferred and agree to continue the dates for expert disclosure by two weeks by
17   continuing the date for initial disclosure of expert witnesses from May 3, 2019 to May
18   17, 2019, and the date for supplemental expert disclosure from May 23, 2019 to June 6,
19   2019, leaving all other dates unchanged and intact;
20           NOW THEREFORE, IT IS STIPULATED BY AND BETWEEN THE PARTIES,
21   THROUGH THEIR RESPECTIVE COUNSEL THAT GOOD CAUSE EXISTS TO
22   CONTINUE ALL DATES AS FOLLOWS:
23           That the initial disclosure of expert witnesses shall be served and filed on May
24   17, 2019. Supplemental expert disclosure shall be served and filed on June 6, 2019.
25   DATED: May 2, 2019                      LAW OFFICES OF RALPH B. WEGIS
26                                             /s/ Ralph B. Wegis
27                                           RALPH B. WEGIS
                                             Attorneys for Plaintiff,
28                                           WESTON ANTHONY SMITH

     ______________________________________________________________________________________ ________________
     Stipulation and Order to Continue Date For Initial Disclosure Of Expert Witnesses To May 17, 2019, etc.
                                                                2
 1
     DATED: May 2, 2019                      MARGO A. RAISON, COUNTY COUNSEL
 2
 3
                                              /s/ Marshall S. Fontes
 4                                           MARSHALL S. FONTES,
                                             Attorneys for Defendants, COUNTY OF KERN,
 5                                           and DONNY YOUNGBLOOD
 6
 7                                                 ORDER
 8
 9           For GOOD CAUSE shown, and based upon the mutual Stipulation of all parties
10   to this action, the Court hereby orders that:
11           That the initial disclosure of expert witnesses shall be served and filed on May
12   17, 2019. Supplemental expert disclosure shall be due by June 6, 2019.
13           IT IS SO ORDERED.
14   Dated: May 6, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ______________________________________________________________________________________ ________________
     Stipulation and Order to Continue Date For Initial Disclosure Of Expert Witnesses To May 17, 2019, etc.
                                                                3
 1   RALPH B. WEGIS, SBN 67966
     LAW OFFICES OF RALPH B. WEGIS
 2   1930 TRUXTUN AVENUE
 3   BAKERSFIELD, CALIFORNIA 93301
     TELEPHONE: (661) 635-2100
 4   FAX: (661) 635-2107
     rwegis@ralphwegis.com
 5
 6   Attorneys for Plaintiff,
     WESTON ANTHONY SMITH
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10   WESTON ANTHONY SMITH,            )
                                      )                      CASE NO: 1:15-CV-01749-MCE-JLT
11                                    )
                 Plaintiff,           )                      DECLARATION OF RALPH B. WEGIS IN
12                                    )                      SUPPORT OF STIPULATION TO
     vs.                              )                      CONTINUE DATE FOR INITIAL
13                                    )                      DISCLOSURE OF EXPERT WITNESSES
     COUNTY OF KERN, a public entity, )                      TO MAY 17, 2019 AND THE DATE FOR
14
     DONNY YOUNGBLOOD, an individual )                       SUPPLEMENTAL EXPERT DISCLOSURE
                                      )                      TO JUNE 6, 2019 DUE TO ATTORNEY
15                                    )                      DEATH
                 Defendants.          )
16                                    )
                                      )
17
18            I, RALPH B. WEGIS, declare as follows:
19            1.       I am an attorney at law duly licensed to practice before all of the state and
20   federal courts located within the State of California. In the above captioned litigation, I
21   represent Plaintiff Weston Anthony Smith.
22            2.       Plaintiff’s counsel Barry E. Rosenberg died suddenly on April 23, 2019,
23   in Florida. Mr. Rosenberg had been ill, but his final, fatal illness was unexpected. Up
24   until his final hospitalization, Mr. Rosenberg had been the primary attorney for the
25   Plaintiff responsible for interacting with Plaintiff’s expert witnesses.
26            3.       Mr. Rosenberg’s death required my paralegal, Mellissia Henson, to travel
27   to Florida to handle the final details of his passing. Because Mr. Rosenberg died
28   unexpectedly, his papers and files were not organized as they would have been had he

     ______________________________________________________________________________________ ________________
     Declaration of Ralph B. Wegis in Support of Stipulation to Continue Date For Initial Disclosure Of Expert Witnesses,
     etc.
                                                                4
 1   had time to plan for passing them on. Ms. Henson had to locate those files relating to
 2   expert work on this case, and in some cases could not determine where Mr. Rosenberg
 3   had maintained those files.
 4            4.       I have met and conferred with defense counsel and all counsel agree that
 5   good cause exists to continue the expert designation deadlines in this matter by two
 6   weeks, so that the initial disclosure of expert witnesses shall be served and filed on
 7   May 17, 2019 and the supplemental expert disclosure shall be due by June 6, 2019.
 8            9.       Based upon the foregoing, it is respectfully submitted that good cause
 9   exists to move the expert designation date from May 3, 2019 to May 17, 2019, and the
10   supplemental designation from May 23, 2019 to June 6, 2019. No party would be
11   prejudiced by this extension, and all other scheduling dates would remain intact and
12   unchanged.
13            I declare under the penalty of perjury under the laws of the United States of
14   America and the State of California that the foregoing is true and correct.
15            Executed this 2nd day of May, 2019, in Bakersfield, California.

16                                                                            /s/ Ralph B. Wegis
                                                                             Ralph B. Wegis
17
18
19
20
21
22
23
24
25
26
27
28


     ______________________________________________________________________________________ ________________
     Declaration of Ralph B. Wegis in Support of Stipulation to Continue Date For Initial Disclosure Of Expert Witnesses,
     etc.
                                                                5
